DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/470,617, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Independent claims 15 and 22 recite, inter alia, an “internet-telephony bridge functionally coupled to each of a network data system and a telephony data system” 


Status of claims
This office action is in response to the amendment received on 02/08/2021.
Claims 15-18 and 20-22 were amended.
Claims 1, 4-8 and 10-14 were previously withdrawn.
Claims 1, 4-8, 10-18 and 20-22 are pending.
Claims 15-18 and 20-22 were examined.

Response to Arguments/Amendments
Claim Amendments

Independent claims 15 and 22 were amended to recite, inter alia:
Claim 15:

    PNG
    media_image1.png
    367
    694
    media_image1.png
    Greyscale


Claim 22:


    PNG
    media_image2.png
    643
    668
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    254
    662
    media_image3.png
    Greyscale



Therefore, the claims were amended to include a description for the term “instructions”, now re-labeled as “machine-readable software instructions”. However, this changes merely represent non-functional descriptive material, as it refers to the type of data stored. The claims simply recite elements (i.e. template, application, page…) “that include(s)” instructions. Per se, even without the modifier, these recitations are directed to non-functional descriptive material, as those are directed to stored data (i.e. “instructions”). The introduction of the modifier “machine-readable software instructions” merely attempt to further describe these non-functional 

In the previous Office Action dated 03/20/2020 and 10/07/2020 Examiner clearly indicated that “Applicant is reminded that it has been held manner or method in which machine is to be utilized is not germane to issue of patentability of machine itself (In re Casey, 152 USPQ 235 (CCPA 1967); MPEP §2106 II C).” and that “intended use and functional language limitations are replete throughout claims 15-18 and 20-22, and do not warrant patentable weight for the purpose of prior art examination”. Since most of the language was not addressed by the current claim amendments, Examiner reminds Applicant that “In the spirit of compact prosecution, Examiner provides comprehensive rejections that attempt to provide future guidance to Applicant. This effort shouldn’t be 

Claim interpretation under 35 USC § 112(f)

Applicant’s amendments and arguments (see remarks, pages 11-15, filed on 02/08/2021), with respect to the claim interpretation under 35 USC § 112(f) have been fully considered but they are not persuasive. Specifically, Applicant asserts “Looking at the above language, there is physical structure within each of the claims listed by the Office and the functional language in the claims is used to narrow the functionality of the device, by limiting the specific structure capable of performing the recited function” Examiner respectfully disagrees as no “device” is recited by the claims. It appears that Applicant improperly attempts to incorporate subject matter into the specification as filed. Examiner reminds Applicant that none of the exemplary devices presented by Applicant are disclosed in the specification as filed. Applicant also attempts to offer a definition not disclosed by the specification as filed: “An internet-telephony bridge is a specialized type and specific implementation of a network switch which is a hardware device that couples various networks together and controls the traffic across the network”. Such definition is not found in the disclosure as filed. The specification as filed, for instance has no recitation of a “switch”. With respect to the term “bridge”, those are the instances found in the specification as filed:
In one embodiment, there is a an automated computerized website building system, that may include: an internet-telephony bridge module that may be configured to bridge network data and/or telephony data; a bridge control module that may be operatively coupled to the internet telephony bridge module and/or that may be configured to manage data transfer across the internet-telephony bridge; a user account module that may be in communication with the bridge control module and/or that may be configured to store account information of system users;…
providing access to a network bridge that may be configured to bridge communications between a telephony network and a web-based network;
automatically generating a web-based interface, in communication with the network bridge, from user account data for a user having telephony services; 
    PNG
    media_image4.png
    759
    1019
    media_image4.png
    Greyscale

Figure 18 illustrates a system according to one embodiment of the invention. 
In particular, there is shown an automated computerized website building system, that may include: 
an internet-telephony bridge module that may be configured to bridge network data and/or telephony data; 
a bridge control module that may be operatively coupled to the internet telephony bridge module and/or that may be configured to manage data transfer across the internet-telephony bridge; 
a user account module that may be in communication with the bridge control module and/or that may be configured to store account information of system users..
Figure 19 illustrates a method according to one embodiment of the invention. In particular, there is shown a method of facilitating communications between web-based and telephony networks, that may include one or more of the steps of: providing a web- based interface that may include selectable options for initiating communications between one or more web-based communication tools and one or more telephony based communication tools; providing access to a network bridge that may be configured to bridge communications between a telephony network and a web-based network;
 automatically generating a web-based interface, in communication with the network bridge, from user account data for a user having telephony services; initiating a communication between a web-based network and a telephony based network on receipt of a request from the automatically generated web-based interface.

Applicant further asserts “Applicant had to create their own custom bridge and associated bridge controller”. Details of this “creation” is nowhere to be found in the original disclosure. Applicant’s attempt to incorporate subject matter into the specification as filed is improper. Examiner acknowledges the recitation of certain devices by Applicant, however, those are made moot in view of the originally filed disclosure, which disregards the structural elements recited by Applicant in the response. 
Applicant further asserts “the claimed language limits what structure may be used to connect the bridge controller to the internet-telephony bridge together… transferring data is done through physical structure such as CAT5 cables or wireless card”. Examiner respectfully disagrees. Applicant fails to identify where in the specification as filed such structural connections are discussed. Applicant also fails to 
Further, Applicant asserts “As such, in order to meet the limitation, functional language that describes the software structure that implements the functional  again, as explicitly authorized by MPEP §2114 IV must be used.” Examiner is unable to follow Applicant’s interpretation of the MPEP and case law. MPEP 2114 IV. recites:
Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007) (The claims were drawn to multiplexer circuit. The patent at issue claimed "coupled to" and "coupled to receive" between various portions of the circuitry. In reference to the claim phrase "input terminals ‘coupled to receive’ first and second input variables," the court held that "the claimed circuit does not require any specific input or connection … [a]s such, ‘coupled to’ and ‘coupled to receive’ are clearly different … [a]s shown in [the figures of the] patent, input terminals … only need to be ‘capable of receiving’ an input variable for the multiplexer circuit as claimed". Therefore, the specification supported the claim construction "that ‘coupled to receive’ means ‘capable of receiving.’"); Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.);In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) ("[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art"). See MPEP § 2112 for more information.
 
However, the above citation is not part of the 35 USC § 112(f) analysis and refers to functional claim limitations tied to a particular structure (i.e. a computer). Examiner is 
Lastly, Applicant asserts that “the other claim language the Office points out contain structural limitations as well as all being specific apparatuses comprising a combination of hardware and software capable of practicing the claim limitations. As such, these claims do not invoke 35 USC § 112(f) and should not be construed as doing so”. Examiner respectfully disagrees. Applicant recites “the other claim language” without specifically pointing out to which language Applicant is referring to. Applicant further describes that this “other claim language” “contain structural limitations”, however, Applicant fails to specifically point out which elements Applicant construes as being “structural”. Examiner finds Applicant’s arguments unconvincing as they are general in nature. Examiner is in the position that the 35 USC § 112(f) interpretation still applies to the amended language.


Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 16-18, filed on 02/08/2021), with respect to the rejection of claims 15-18 and 20-22 under 35 USC § 101 as being directed to software per se have been fully considered but they are not persuasive. Applicant once again attempts to improperly import undisclosed devices into the disclosure as filed. Applicant further asserts, without specifically pointing out where in the specification as filed or claims where specifically this can be found: “Applicant’s claimed system contains in multiple places specific hardware necessary to 

Applicant’s amendments and arguments (see remarks, pages 18-21, filed on 02/08/2021), with respect to the rejection of claims 15-18 and 20-22 under 35 USC § 101 as being directed to an abstract idea have been fully considered but they are not persuasive. Applicant asserts: “To be clear, the “functional coupling” is between hardware device elements of a computing system and not between users”. Applicant further asserts, without citing a source: “Functionally coupling is a description of a machine and in order to be effective must have some sort of wire or physical structure connection between the functionally coupled structures which allows the two functionally coupled devices to communicate without any human intervention activity…” Examiner respectfully and strongly disagrees with the narrow interpretation of the term provided by Applicant. It appears that Applicant equates “functional coupling” with “physical coupling”, which is a much narrower interpretation of the claim language. Absent a lexicographic definition, Examiner is in the position that “functional coupling” can also refer to software only (i.e. functionally coupling software modules) in light of the specification as filed: “The present invention may be described herein in terms of functional block components, screen shots, user interaction, optional selections, various processing steps, and the like. Each of such described herein may be one or more or software components configured to perform the specified functions.”). Further evidence that this language should not be restricted to physically coupling structural components is surprisingly found in the claims at issue, which further recite: 
e. a credit card processing application (i.e. software) functionally coupled to the website template that includes instructions for executing transactions (i.e. data).
Therefore, Examiner is unpersuaded by Applicant’s narrow and selective interpretation of the term “functionally coupling” in element a., in view of the usage of the same language in element e. of the claims to link non-physical elements (i.e. software and data).

 Examiner disagrees with Applicant’s position that a human cannot functionally couple two undefined systems together. It appears that Applicant places too much weight on terms such as “network data system” and “telephony data system”, which are not defined by the claims as encompassing the characteristics or structure improperly inferred by Applicant. Therefore, the amended claims do not offer significantly more than the abstract idea itself, therefore the claims are still rejected under 35 USC § 101 as further detailed below. 

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, pages 21 and 22, filed on 02/08/2021), with respect to the rejection of claims 15-18 and 20-22 under 35 USC § 112(a) have been fully considered and are persuasive in part, in the instances the term 

Claim rejections - 35 USC § 112(b)

Applicant’s amendments and arguments (see remarks, pages 22-24, filed on 02/08/2021), with respect to the rejection of claims 15-18 and 20-22 under 35 USC § 112(b) have been fully considered and are mostly persuasive. The rejections under 35 USC § 112(b) has been withdrawn in view of the claim amendments, where appropriate. 

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 24-37, filed on 02/08/2021), with respect to the rejection of claims 15-18 and 20-22 under 35 USC § 103 have been fully considered but are not persuasive. Examiner is still in the position that Applicant places undue weight to certain terms previously identified as not carrying patentable weight, such as:  “a telephone call via a website”, “a base website design including”, inter alia. Examiner disagrees with the weight given by Applicant to such terms. Applicant “respectfully requests that the Office abide by requirements of claim interpretation as set forth in MPEP §2114 IV, namely that structural limitations expressed through functional language, be given patentable weight”. Examiner 

    PNG
    media_image5.png
    368
    441
    media_image5.png
    Greyscale

Therefore, Examiner is unpersuaded by Applicant’s arguments and even if weight should be given to the language of the claims Examiner is in the position that the reference would fully anticipate the claim language identified by Applicant (i.e. “d. a website template functionally coupled to the bridge controller wherein the website template includes a base website design including both functional internet and functional telephony communication features, the website template thereby providing 
With respect to Claim 16, Examiner is in the position that the “click to dial” feature is sufficient to anticipate the claim language. 
With respect to claim 18, Examiner provides the section of paragraph [0203] inadvertently truncated in Applicant’s response:

    PNG
    media_image6.png
    79
    427
    media_image6.png
    Greyscale


Examiner is in the position that even if weight should be given to certain language in the claims, the reference would still anticipate these elements.

With respect to claim 22, Applicant’s arguments are considered moot in view of the current rejection of the amended language. While Examiner is still in the position that most of the language carries no patentable weight, Examiner supplies Applicant with a thorough rejection in the spirit of compact prosecution. 

Applicant further disagrees with the reasons for combining the references. However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore the claims are still rejected under 35 USC § 103 as further detailed below. Lastly, Examiner reminds Applicant once 



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 


Claim 15:
an internet-telephony bridge functionally coupled to each of a network data system and a telephony data system and thereby functionally coupling the network data system to the telephony data system;
a bridge controller operatively coupled to the internet telephony bridge and that includes instructions for managing data transfer across the internet-telephony bridge;

Claim 16:
telephone module including… instructions for initiating…

Claim 22:
 an internet-telephony bridge functionally coupling a network data system and telephony data system to each other…;
a bridge controller operatively coupled to the internet telephony bridge and that includes instructions for managing data transfer across the internet-telephony bridge;
a user account module in communication with the bridge controller and that includes account information of system users on a data storage device;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-18 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 15 and 22 recite the terms “application” / “template” as being comprised by the system. The terms “application” / “template” are not defined by the specification as filed. In the response dated 12/09/2019 Applicant asserts:

    PNG
    media_image7.png
    217
    614
    media_image7.png
    Greyscale



Claims 15-18 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 15-18 and 20-22 are directed to a systems, therefore, these claims fall within the four statutory categories of invention. 
The claims recite intermediating information exchange and electronic recordkeeping, which is an abstract idea. Specifically, the claims recite: 
“a. an internet-telephony bridge functionally coupling a network data system and telephony data system to each other”;“b. a bridge controller operatively coupled to the internet-telephony bridge and that includes instructions for managing data transfer across the internet-telephony bridge”;“c. a user account module in communication with the bridge controller and that 

Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), an internet-telephony bridge only serves to use computers as a tool to perform an abstract idea. Specifically, these additional elements performs the steps or functions such as: 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using an internet-



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 15 and 22 introduce the term “application” (i.e.  “a credit card processing application” - Claims 15 and 22; “a telephony application”; “a SMS application”; “a pre-recorded voicemail application” Claim 22), none of which are disclosed in the specification as filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  For purposes of examination, Examiner is interpreting the term “application” as being a “software functional block components, screen shots, user interaction, optional selections, various processing steps, and the like. Each of such described herein may be one or more modules in exemplary embodiments of the invention. It should be appreciated that such functional blocks may be realized by any number of hardware and/or software components configured to perform the specified functions.”). Dependent claims 16-18 and 20-21 are also rejected since they depend on claim 15.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claims 15, 16 and 22 recite the following language:
an internet-telephony bridge functionally coupled to each of a network data system and a telephony data system and thereby functionally coupling the network data system to the telephony data system; 
 controller operatively coupled to the internet telephony bridge and that includes instructions for managing data transfer across the internet-telephony bridge; (Claim 15)
a user account module in communication with the bridge controller and that includes account information of system users on a data storage device; (Claim 15)
telephone module including instructions for initiating…(Claim 16)
an internet-telephony bridge functionally coupling a network data system and telephony data system to each other…; (Claim 22)
a bridge controller operatively coupled to the internet telephony bridge and that includes instructions for managing data transfer across the internet-telephony bridge; (Claim 22)
Applicant asserts that the claim elements are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, it is unclear whether the claim elements invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as claims 15, 14 and 22 recite “bridge”; “controller”;  “module” which are “nonce” words (e.g. placeholders for physical structure) followed by functional language. Furthermore, it is unclear from Applicant's specification which structural element is performing each of the functions, as according to the specification, the recited placeholders for physical structure can also be non-structural elements (software only). If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:

(b)	Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


s 15-18 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krzyzanowski et al. (US 2010/0159898 A1), in view of Katis et al. (US 2009/0103549 A1), in view of Golomb (US 2010/0076863 A1) and  in view of Ginter et al. (US 5,892,900).
With respect to claims 15 and 22 1 2, Krzyzanowski et al. teach an automated telephony system in communication with a computerized network;  ; and an automated telephony system (see Fig. 23, database 2304 and paragraphs [0211]-[0216]) (Services platform for networked devices that provide telephony and digital media services) comprising:  
a. an internet-telephony bridge functionally coupled to each of a network data system and a telephony data system and thereby functionally coupling the network data system to the telephony data system / a. an internet-telephony bridge functionally coupling a network data system and telephony data system to each other; (see Fig. 8, adapter unit 804 and paragraphs [0116]-[0118]); 

c. a user account module in communication with the bridge controller and that includes account information of system users on a data storage device (see Fig. 23, logging server 2302, database 2304 and paragraphs [0211]-[0216]); 
d. a website template functionally coupled to the bridge controller wherein the website template includes a base website design including both functional internet and functional telephony communication features, the website template thereby providing faster, more tightly integrated services and allowing for more complex telephony communications  (see Fig. 63, 76 and 77, directory services application and paragraphs [0307]-[0310]; [0414]-[0417];  Figs. 58 and 59, photos, internet video and phone and paragraphs [0293]-[0297]); 
e. a...processing application functionally coupled to the website template that includes instructions for executing transactions (see Fig. 74, checkout button 7430 and paragraphs [0386] and [0398]). 

Claim 22 further recites: a base website design including: d1. a telephony application that includes machine-readable software instructions for initiating a telephone call via a website, the telephony application thereby providing faster, more tightly integrated services and allowing for more complex telephony communications (see paragraph [0414]; Fig. 83, dial button 8302 and paragraphs [0437] and [0438]); 

d3. a SMS application that includes machine-readable software instructions for sending a message in a text message format over a cellular service's email protocol  (see paragraph [0203]);  
d4. a user account page that includes machine-readable software instructions for providing, to a user, access to the user's telephony messages over a non-telephony network (see Fig. 34 voicemail app and paragraphs [0229] and [0233]-[0236]); and 
d5. a pre-recorded voicemail application (see Fig. 44, podcasts interface and paragraphs [0260]-[0262]). 
Krzyzanowski et al. do not explicitly disclose a systems comprising:  wherein the website template also includes machine-readable software executable instructions for automatically customizing a website by using the base website design, user metadata from a user account, and media information;  the processing application is a credit card application. the pre-recorded voicemail application... includes machine-readable software instructions for pre-recording a telephony voice message received via a user's phone or computing device and then delivers the telephony voice message to a telephone recipient.

the pre-recorded voicemail application... includes machine-readable software instructions for pre-recording a telephony voice message received via a user's phone or computing device and then delivers the telephony voice message to a telephone recipient (see Store and Stream, Figs. 8A-8F and paragraphs [0194]-[0204]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the method for transmitting data over a network as disclosed by Katis et al. in the systems of Krzyzanowski et al., the motivation being to ascertain a timeliness preference for reviewing the one or more data streams by one or more recipients and allow a recipient to participate in the conversation in a time-shifted mode by reviewing and replying to the recorded message at their convenience. (see Katis et al., paragraphs [0019] and [0037]).
The combination of Krzyzanowski et al. and Katis et al. does not explicitly disclose a systems comprising:  wherein the website template also includes machine-readable software executable instructions for automatically customizing a website by using the base website design, user metadata from a user account, and media information ; the processing application is a credit card application. 
However, Golomb discloses a systems (Hosting Platform) comprising:  
wherein the website template also includes machine-readable software executable instructions for automatically customizing a website by using the base 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the customization interface as disclosed by Golomb in the systems of Krzyzanowski et al. and Katis et al., the motivation being to lower the high entry barriers prohibiting small- and/or mid-sized entities from establishing an effective and industry-specific presence on the Internet  (see Golomb, paragraph [0010]).
The combination of Krzyzanowski et al., Katis et al. and Golomb does not explicitly disclose a systems comprising:  the processing application is a credit card application. 
However, Ginter et al. disclose a systems (Systems and methods for secure transaction management and electronic rights protection) comprising:  
the processing application is a credit card application (see col. 139, line 17 to col. 140, line 24; Fig. 71, portable electronic appliance 2600 and col. 254, line 5 to col. 255, line 28; Fig. 75E, electronic contract 3200 and col. 272, line 62 to col. 273, line 31; Fig. 78, credit card system 3356 and col 309, lines 25-55; col. 316, line 66 to col. 317, line 14). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the credit card processing mechanisms as disclosed by Ginter et al. in the systems of Krzyzanowski et 


 With respect to claim 16 3 4, the combination of Krzyzanowski et al., Katis et al., Golomb and Ginter et al. teaches all the subject matter of the system as described above with respect to claim 15. Furthermore, Krzyzanowski et al. disclose a system wherein the website template further includes a telephone module including machine-readable software instructions for initiating a telephone call via a website (see paragraph [0414]; Fig. 83, dial button 8302 and paragraphs [0437] and [0438]). 

With respect to claim 17 5 6, the combination of Krzyzanowski et al., Katis et al., Golomb and Ginter et al. teaches all the subject matter of the system as described above with respect to claim 16. Furthermore, Krzyzanowski et al. disclose a system wherein the website template further includes machine-readable software instructions for creating a clickable link associated with a telephone number, wherein the link includes machine-readable software instructions for launching a communication application that electronically contacts an account associated with the telephone number (see Fig. 63, Telephone button 6350 and paragraph [0310]). 
7 8, the combination of Krzyzanowski et al., Katis et al., Golomb and Ginter et al. teaches all the subject matter of the system as described above with respect to claim 17. Furthermore, Krzyzanowski et al. disclose a system wherein the website template further includes a SMS application that includes instructions for sending a message in a text message format over a cellular service's email protocol at a user interface instruction from a user (see paragraph [0203]). 

With respect to claim 20 9 10, the combination of Krzyzanowski et al., Katis et al., Golomb and Ginter et al. teaches all the subject matter of the system as described above with respect to claim 19. Furthermore, Krzyzanowski et al. disclose a system wherein the website template includes machine-readable software instructions for creating an active link on a website that automatically sends a text message or a voice message to a telephone number over a telephony service (see SMS to business, paragraph [0414]). 

With respect to claim 21 11 12, the combination of Krzyzanowski et al., Katis et al., Golomb and Ginter et al. teaches all the subject matter of the system as described above with respect to claim 20. Furthermore, Krzyzanowski et al. disclose a system . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Paquet et al. (US 2010/0250592 A1) disclose unifying web and phone presence, including a bridging mechanism allowing users to automatically select the contact mechanism and mode of communication when connecting to another user through an user generated web page.
Balthaser (US 2002/0004755 A1) methods, systems, and processes for the design and creation of rich-media applications via the internet, including customizable templates.
Hansen et al. (US 7,096,205 B2) disclose systems and methods for enrolling consumers in goods and services, including anonymous consumers identified solely by ID and/or telephone number.
McLarty et al. (US 8,611,511 B2) disclose a contact number encapsulation system, including the generation of a single primary contact number and a service portal application.
Bedingfield et al. (US 2004/0110465 A1) disclose a system and method for providing advanced telephony services using a virtual telephone number, including associating an existing telephone number with advanced services in another network, by establishing a virtual telephone number. 
Timmins et al. (US 2007/0121882 A1) disclose a technique for effectively providing personalized communications and information assistance services, including a user profile associated with a user’s telephone number and credit card transactions.
Ho et al. (US 2008/0112393 A1) disclose a system and method for a universal phone number service, including services associated with a single phone number and rerouting calls.
Abifaker (US 2009/0192928 A1) discloses methods and apparatus for integration of gift card services for mobile devices and social networking services, including associating mobile device with account based on phone number and management of multiple credit accounts associated with a phone number.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 1.	Claims 15 and 22 recite “Claim 15: instructions for managing”; “instructions for executing transactions...”; “thereby providing faster, more tightly integrated services and allowing for more complex telephony communications and wherein the website template...”; “instructions for automatically customizing...”; “Claim 22: instructions for initiating...”; “instructions for creating...”; “instructions for sending...”; “instructions for providing...”; “instructions for pre-recording...”; “instructions for receiving media information...”; “user metadata for display and operation...”; (Emphasis added), statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II.
        2 1.	Moreover, with respect to claims 15 and 22, the claims recite non-functional descriptive material. Claims 15 and 22 recite “design… also includes... instructions… metadata… and… information…”; “controller… that includes... instructions…”; “module... that includes account information…”; “template… that includes… design…”; “the website template that includes... instructions…”; “design including… application… instructions… application… page… application…”; “application… that includes... instructions… and metadata…” (Emphasis added). However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see, for instance, Krzyzanowski et al., Fig. 23, database 2304 and paragraphs [0211]-[0216]; see also In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
        3 Claim 16 recites “template… includes… module… including… instructions….” (Emphasis added), language directed to non-functional descriptive material.
        4 Claim 16 recites “instructions for initiating...”; (Emphasis added), statements of intended use or field use.
        5 Claim 17 recites “instructions for creating…”; (Emphasis added), statements of intended use or field use.
        6 Claim 17 recites “template… includes… instructions…”; “link include instructions…” (Emphasis added), language directed to non-functional descriptive material.
        7 Claim 18 recites “instructions for sending...”; (Emphasis added), statements of intended use or field use.
        8 Claim 18 recites “template… includes… application that includes instructions…” (Emphasis added), language directed to non-functional descriptive material.
        9 Claim 20 recites “instructions for creating…”; (Emphasis added), statements of intended use or field use.
        
        10 Claim 20 recites “template… includes... instructions…” (Emphasis added), language directed to non-functional descriptive material.
        11 Claim 21 recites “instructions for providing…”; (Emphasis added), statements of intended use or field use.
        12 Claim 21 recites “template… includes… page that includes... instructions… (Emphasis added), language directed to non-functional descriptive material.